Wasservogel, J.
Defendant moves to dismiss plaintiff’s complaint in this action on a contract alleged to have been entered into by the parties for the rendition of professional services as an attorney, by plaintiff for defendant. Plaintiff is an attorney and counselor at law, admitted to practice in the highest courts of the States of Illinois and Minnesota, in the District Court of Columbia and in the Supreme Court of the United States. He is not admitted to practice in the State of New York.
In a criminal trial pending before Mr. Justice McCook plaintiff obtained permission of said justice to represent one Aladar Retek, business agent and organizer of defendant, who was a defendant in the criminal action. Plaintiff acted as counsel for Retek throughout such trial. He claims that for his services defendant agreed to pay him $12,000 on account, of which he received $1,000. He sues for a balance of $11,000.
Plaintiff had no right to practice law in the courts of New York at the time the agreement set forth in the complaint was allegedly made. It follows that he could not legally contract to perform services involving practice in this State and that any contract so entered into cannot be the basis of a cause of action. In this case, however, plaintiff was permitted by Mr. Justice McCook to render certain services for the defendant. He did render such services. For them he is entitled to be compensated and to recover their reasonable value.
The motion to dismiss the complaint is granted, with leave to plaintiff to serve an amended complaint within twenty days after service of a copy of this order with notice of entry.